EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

WESTERN ALLIANCE BANCORPORATION

Common Stock, par value $0.0001 per share

$11.50 per share

1

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made and entered into by
and between Western Alliance Bancorporation, a Nevada corporation (the
“Corporation”), and each purchaser identified on the signature pages hereto
(each, an “Investor” and collectively, the “Investors”) with respect to each
Investor’s purchase, severally and not jointly, of the number of shares of
common stock of the Corporation, par value $0.0001 per share, set forth on the
signature pages hereto (the “Shares”).

RECITALS

A. The Corporation and each Investor is executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Corporation will agree
to provide certain registration rights with respect to the Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Corporation and the Investors
hereby agree as follows:



1.   SUBSCRIPTION



  1.1.   Purchase of Shares

Subject to the terms and conditions of this Agreement each Investor hereby
subscribes to purchase the number of Shares set forth on such Investor’s
signature page hereto at a price of $11.50 per Share. Upon receipt of the
Corporation Deliverables (as defined in Section 1.3), each Investor shall
deliver to the Corporation by wire transfer to such account or accounts the
Company may designate the aggregate amount to be paid for the Shares purchased
hereunder as indicated on such Investor’s signature page to this Agreement next
to the heading “Aggregate Purchase Price (Subscription Amount)” in United States
dollars and in immediately available funds.

      1.2.   Acceptance and Irrevocability of Subscription
 
  The Investor understands and acknowledges that:

(a) This Agreement is not binding on the Corporation until the Corporation
accepts it, which acceptance is at the Corporation’s sole and absolute
discretion and will be evidenced by its execution of this Agreement.

(b) Except as otherwise provided by law, the Investors are not entitled to
cancel, terminate or revoke this subscription or any other provision of this
Agreement, except that the Investors shall have no obligations hereunder in the
event that this subscription is for any reason rejected or the offering of the
Shares is for any reason canceled or terminated, including in accordance with
Section 7.10 of this Agreement.



  1.3.   Closing

The purchase and sale of the Shares (the “Closing”) shall take place at
10:00 a.m. Las Vegas, Nevada time at the offices of the Corporation on
September 30, 2008, or at such other time and place as are designated by the
Corporation (which time and place are designated as the “Closing Date”). On or
prior to the Closing Date, the Corporation shall issue, deliver or cause to be
delivered to each Investor the following (the “Corporation Deliverables”):

(i) this Agreement, duly executed by the Corporation;

(ii) unless otherwise agreed to by the Corporation and an Investor, facsimile
copies of one or more stock certificates, free and clear of all restrictive and
other legends (except as provided in Section 3.10 hereof), evidencing the Shares
subscribed for by the Investor hereunder, registered in the name of such
Investor, with the original stock certificates delivered within three
(3) business days of Closing;

(iii) a legal opinion from each of in-house counsel and outside counsel for the
Corporation, dated as of the Closing Date, covering such matters as are set
forth on Exhibit B attached hereto, executed by each such counsel and addressed
to the Investors;

(iv) the Registration Rights Agreement, duly executed by the Corporation;

(v) duly executed Irrevocable Transfer Agent Instructions in the form of
Exhibit C, executed by the Corporation and delivered to and acknowledged in
writing by the Corporation’s transfer agent;

(vi) a certificate of the Secretary of the Corporation, dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors of the
Corporation or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the issuance of the Shares, (b) certifying
the current versions of the certificate or articles of incorporation, as
amended, and by-laws of the Corporation and (c) certifying as to the signatures
and authority of persons signing this Agreement and related documents on behalf
of the Corporation;

(vii) a certificate, dated as of the Closing Date and signed by the
Corporation’s Chief Executive Officer or its Chief Financial Officer, certifying
(A) the truth and accuracy of the Corporation’s representations and warranties
contained in this Agreement and (B) the performance by the Corporation of all
covenants, agreements and conditions contained in this Agreement; and

(viii) a certificate evidencing the formation and good standing of the
Corporation in its jurisdiction of formation issued by the Secretary of State
(or comparable office) of such jurisdiction, as of a date within five
(5) business days of the Closing Date.



2.   CORPORATION REPRESENTATIONS AND WARRANTIES

The Corporation hereby represents and warrants to each Investor that:



  2.1.   Subsidiaries; Organization and Standing

The Corporation has no direct or indirect subsidiaries other than those listed
in Schedule 2.1 hereto (the “Subsidiaries”). Except as disclosed in Schedule 2.1
hereto, the Corporation owns, directly or indirectly, all of the capital stock
or comparable equity interests of each Subsidiary free and clear of any and all
liens, and all the issued and outstanding shares of capital stock or comparable
equity interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.

The Corporation and each of its Subsidiaries is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization. Neither the Corporation nor any Subsidiary is in
violation nor default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
The Corporation and each of its Subsidiaries has all requisite power and
authority to own, lease and operate its assets and properties and to carry on
its business.

The Corporation has all requisite power and authority to execute and deliver
this Agreement and to carry out the transactions contemplated hereby.

The Corporation is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended (“BHC Act”). Each of the Corporation’s
depository institution Subsidiaries’ deposit accounts are insured up to
applicable limits by the Federal Deposit Insurance Corporation, and all premiums
and assessments required to be paid in connection therewith have been paid when
due.



  2.2.   Capitalization

The authorized capital stock of the Corporation consists of 100,000,000 shares
of common stock (the “Common Stock”), of which 34,101,150 shares are issued and
outstanding as of September 24, 2008. No person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement that have not been effectively
waived as of the Closing Date.



  2.3.   Authorization

The execution, delivery and performance of this Agreement by the Corporation,
the fulfillment of and compliance with the respective terms and provisions
hereof, and the due consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of the Corporation (none of which actions have been modified or rescinded, and
all of which actions are in full force and effect).



  2.4.   Binding Obligation

When executed by the Corporation, this Agreement will constitute a valid and
binding obligation of the Corporation, enforceable in accordance with its terms
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws of
general application affecting enforcement of creditors rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable laws.



  2.5.   Title to Stock

Upon payment by the Investor of the purchase price, acceptance by the
Corporation of this Agreement, and delivery by the Corporation to the Investor
of certificates for the Shares, the Shares will be duly authorized, validly
issued and outstanding, fully paid and nonassessable, and the Investor will
acquire good, valid and marketable title thereto, free and clear of all
mortgages, liens, pledges, charges, claims, security interests, agreements,
encumbrances and equities whatsoever (other than any created by the Investor).



  2.6.   Consents

The Corporation is not subject to any law, ordinance, regulation, rule, order,
judgment, injunction, decree, charter, bylaw, contract, commitment, lease,
agreement, instrument or other restriction of any kind that would prevent the
Corporation’s consummation of this Agreement or any of the transactions
contemplated hereby without the consent of any third party or that would result
in any penalty, forfeiture or other termination as a result of such consummation
(except, in each case, to the extent that consents or waivers have been
obtained).



  2.7.   Absence of Violation

Neither the execution or delivery of this Agreement by the Corporation nor the
consummation of the transactions contemplated hereby by the Corporation
constitutes a violation or default under or conflicts with, or will result in
the creation of any encumbrance on any of the assets owned by the Corporation
under, any term or provision of the Articles of Incorporation or Bylaws of the
Corporation, or any material contract, commitment, lease, instrument, or
agreement to which the Corporation is a party or by which the Corporation is
bound.

      2.8.   SEC Reports; Disclosure Materials
 
  Except as disclosed in Schedule 2.8 hereto:

The Corporation has filed all reports, schedules, forms, statements and other
documents required to be filed by it under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Corporation was required by law or regulation to file such material) (the
foregoing materials and any additional materials filed by it under the Exchange
Act, including in each case the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective filing dates, or to the extent corrected by a subsequent
restatement, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Corporation has never been an issuer subject
to Rule 144(i) under the Securities Act.

      2.9.   Financial Statements
 
  Except as disclosed in Schedule 2.9 hereto:

The financial statements of the Corporation included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement). Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Corporation and its consolidated subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial
year-end audit adjustments.

      2.10.   Material Changes
 
  Except as disclosed in Schedule 2.10 hereto:

Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there have been no events, occurrences or
developments that have had or would reasonably be expected to have, either
individually or in the aggregate, a material and adverse effect on the results
of operations, assets, liabilities, business or financial condition of the
Corporation and the Subsidiaries, taken as a whole (a “Material Adverse
Effect”), (ii) the Corporation has not incurred any material liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the
Corporation ‘s financial statements pursuant to GAAP or required to be disclosed
in filings made with the Commission, or (iii) the Corporation has not altered
materially its method of accounting or the manner in which it keeps its
accounting books and records.

      2.11.   Litigation
 
  Except as disclosed in Schedule 2.11 hereto:

There is no action which (i) adversely affects or challenges the legality,
validity or enforceability of this Agreement or the Shares or (ii) except as
specifically disclosed in the SEC Reports, could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Corporation nor any Subsidiary,
nor any director or officer thereof, is or has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Corporation’s knowledge there is not pending or contemplated, any investigation
by the Commission involving the Corporation or any current or former director or
officer of the Corporation. The Commission has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Corporation or any of its Subsidiaries under the Exchange Act or the
Securities Act.

2.12. Compliance

Neither the Corporation nor any of its Subsidiaries (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Corporation or
any of its Subsidiaries under), nor has the Corporation or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body
having jurisdiction over the Corporation or its properties or assets, or
(iii) is in violation of, or in receipt of written notice that it is in
violation of, any statute, rule or regulation of any governmental authority
applicable to the Corporation, except in each case as would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

2.13. Regulatory Permits

The Corporation and each of its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its respective business as
currently conducted and as described in the SEC Reports, except where the
failure to possess such permits, individually or in the aggregate, has not and
would not have or reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Corporation nor any of its Subsidiaries
has received any written notice of proceedings relating to the revocation or
modification of any such Material Permits.

2.14. Insurance

The Corporation and each of the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Corporation believes to be prudent and customary in the
businesses and locations in which the Corporation and the Subsidiaries are
engaged. Neither the Corporation nor any of its Subsidiaries has received any
written notice of cancellation of any such insurance.

2.15. Internal Accounting Controls

Except as disclosed in the SEC Reports, the Corporation and each of its
Subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any differences.

2.16. Sarbanes-Oxley; Disclosure Controls

The Corporation is in compliance in all material respects with all of the
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the Closing Date. The Corporation has established disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act) for the Corporation and designed such disclosure controls and
procedures to ensure that information required to be disclosed by the
Corporation in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms. The Corporation’s certifying officers have
evaluated the effectiveness of the Corporation’s disclosure controls and
procedures as of the end of the period covered by the Corporation’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Corporation presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Corporation’s internal control over financial
reporting (as such term is defined in the Exchange Act) that has materially
affected, or is reasonably likely to materially affect, the Corporation’s
internal control over financial reporting.

2.17. Certain Fees

No person or entity will have, as a result of the transactions contemplated by
this Agreement, any valid right, interest or claim against or upon the
Corporation or an Investor for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Corporation. The Investors shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by this Agreement.

2.18. Private Placement; Trading Market

Assuming the accuracy of the Investors’ representations and warranties set forth
in Section 3 of this Agreement, no registration under the Securities Act is
required for the offer and sale of the Shares by the Corporation to the
Investors under this Agreement. The issuance and sale of the Shares hereunder
does not contravene the rules and regulations of the New York Stock Exchange.

2.19. Investment Company

The Corporation is not, and immediately after receipt of payment for the Shares,
will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Corporation shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

2.20. Listing and Maintenance Requirements

The Corporation’s Common Stock is registered pursuant to Section 12(b) or 12(g)
of the Exchange Act, and the Corporation has taken no action designed to
terminate the registration of the Common Stock under the Exchange Act nor has
the Corporation received any notification that the Commission is contemplating
terminating such registration. The Corporation has not, in the 12 months
preceding the date hereof, received written notice from the trading market on
which the Common Stock is listed or quoted to the effect that the Corporation is
not in compliance with the listing or maintenance requirements of such trading
market. The Corporation is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

2.21. Disclosure

The Corporation confirms that neither it nor any of its officers or directors
nor any other person acting on its or their behalf has provided any Investor or
its respective agents or counsel with any information that it believes
constitutes or could reasonably be expected to constitute material, non-public
information except insofar as the existence, provisions and terms of this
Agreement and the proposed transactions hereunder may constitute such
information, all of which will be disclosed by the Corporation in the press
release as contemplated by Section 4.5 hereof. The Corporation understands and
confirms that the Investors will rely on the foregoing representations in
effecting transactions in securities of the Corporation. No event or
circumstance has occurred or information exists with respect to the Corporation
or any of its Subsidiaries or its or their business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Corporation but which has not been so
publicly announced or disclosed (assuming for this purpose that the
Corporation’s reports filed under the Exchange Act are being incorporated into
an effective registration statement filed by the Corporation under the
Securities Act), except for the announcement of this Agreement and related
transactions.

2.22. No Integrated Offering

Assuming the accuracy of the Investors’ representations and warranties set forth
in Section 3, none of the Corporation, its Subsidiaries nor, to the
Corporation’s knowledge, any of its affiliates or any person acting on its
behalf has, directly or indirectly, at any time within the past six months, made
any offers or sales of any Corporation security or solicited any offers to buy
any security under circumstances that would (i) eliminate the availability of
the exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Corporation of the Shares as
contemplated hereby or (ii) cause the offering of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Corporation for purposes
of any applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of the New York Stock
Exchange.

2.23. No General Solicitation

Neither the Corporation nor any person acting on behalf of the Corporation has
offered or sold any of the Shares by any form of general solicitation or general
advertising. The Corporation has offered the Shares for sale only to the
Investors and certain other “accredited investors” within the meaning of
Rule 501 under the Securities Act.

2.24. Off Balance Sheet Arrangements

There is no transaction, arrangement, or other relationship between the
Corporation (or any Subsidiary) and an unconsolidated or other off balance sheet
entity that is required to be disclosed by the Corporation in its Exchange Act
filings and is not so disclosed and would have or reasonably be expected to
result in a Material Adverse Effect.

2.25. Regulation M Compliance

The Corporation has not, and to the Corporation’s knowledge no one acting on its
behalf has, (i) taken, directly or indirectly, any action designed to cause or
to result in the stabilization or manipulation of the price of any security of
the Corporation to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the securities of the Corporation or (iii) paid or agreed to pay to
any person any compensation for soliciting another to purchase any other
securities of the Corporation.

2.26. Agreements with Regulatory Agencies; Compliance with Certain Banking
Regulations

Neither the Corporation nor any Subsidiary is subject to any cease-and-desist or
other similar order or enforcement action issued by, or is a party to any
written agreement, consent agreement or memorandum of understanding with, or is
a party to any commitment letter or similar undertaking to, or is subject to any
capital directive by, or since December 31, 2006, has adopted any board
resolutions at the request of, any governmental entity that currently restricts
in any material respect the conduct of its business or that in any material
manner relates to its capital adequacy, its liquidity and funding policies and
practices, its ability to pay dividends, its credit, risk management or
compliance policies, its internal controls, its management or its operations or
business (each item in this sentence, a “Regulatory Agreement”), nor has the
Corporation or any Subsidiary been advised since December 31, 2006 by any
Governmental Entity that it is considering issuing, initiating, ordering, or
requesting any such Regulatory Agreement.

The Corporation has no knowledge of any facts and circumstances, and has no
reason to believe that any facts or circumstances exist, that would cause any of
its Subsidiary banking institutions: (i) to be deemed not to be in satisfactory
compliance with the Community Reinvestment Act and the regulations promulgated
thereunder or to be assigned a CRA rating by federal or state banking regulators
of lower than “satisfactory”; (ii) to be deemed to be operating in violation, in
any material respect, of the Bank Secrecy Act, the Patriot Act, any order issued
with respect to anti-money laundering by the U.S. Department of the Treasury’s
Office of Foreign Assets Control, or any other anti-money laundering statute,
rule or regulation; or (iii) to be deemed not to be in satisfactory compliance,
in any material respect, with all applicable privacy of customer information
requirements contained in any federal and state privacy laws and regulations as
well as the provisions of all information security programs adopted by the
Subsidiaries. Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, the Corporation is not aware of
any facts or circumstances which would cause it to believe that any nonpublic
customer information has been disclosed to or accessed by an unauthorized third
party.

Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each of the Corporation and each
Subsidiary has properly administered all accounts for which it acts as a
fiduciary, including accounts for which it serves as a trustee, agent,
custodian, personal representative, guardian, conservator or investment advisor,
in accordance with the terms of the governing documents, applicable federal and
state law and regulation and common law. None of the Corporation, any Subsidiary
or any director, officer or employee of the Corporation or any Subsidiary has
committed any breach of trust or fiduciary duty with respect to any such
fiduciary account that would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the accountings for each such fiduciary account are true and correct and
accurately reflect the assets of such fiduciary account.

As of December 31, 2007, the Corporation’s Subsidiary insured depository
institutions meet or exceed the standards necessary to be considered “adequately
capitalized” under the Federal Deposit Insurance Corporation’s regulatory
framework for prompt corrective action.



3.   INVESTOR REPRESENTATIONS AND WARRANTIES 

Each Investor hereby, for itself and for no other Investor, represents and
warrants as of the date hereof and as of the Closing Date to the Corporation as
follows:



  3.1.   Organization and Standing; Legal Capacity

If the Investor is a partnership, corporation, trust or other entity or
association (an “Entity”), the Investor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization or
formation and has all requisite power and authority to own, lease and operate
its assets, properties and business; to carry on its business as now conducted;
to execute and deliver this Agreement; and to perform fully its obligations
hereunder. If the Investor is a natural person, the Investor has the full and
unrestricted legal capacity to execute and deliver this Agreement and to carry
out the transactions contemplated hereby.



  3.2.   Authorization

If the Investor is an Entity, the execution, delivery and performance of this
Agreement by the Investor, the fulfillment of and the compliance with the
respective terms and provisions hereof, and the due consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate or other action on the part of the Investor (none of which
actions have been modified or rescinded, and all of which actions are in full
force and effect).



  3.3.   Binding Obligation

When executed by the Investor, this Agreement will constitute a valid and
binding obligation of the Investor, enforceable in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws of
general application affecting enforcement of creditors rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable laws.



  3.4.   Consents

The Investor is not subject to any law, ordinance, regulation, rule, order,
judgment, injunction, decree, charter, bylaw, contract, commitment, lease,
agreement, instrument or other restriction of any kind that would prevent the
Investor’s consummation of this Agreement or any of the transactions
contemplated hereby without the consent of any third party, that would require
the consent of any third party to the consummation of this Agreement or any of
the transactions contemplated hereby, or that would result in any penalty,
forfeiture or other termination as a result of such consummation (except, in
each case, to the extent that consents and/or waivers have been obtained).



  3.5.   Absence of Violation

Neither the execution, delivery or performance of this Agreement by the Investor
nor the consummation by the Investor of the transactions contemplated hereby
constitutes or will constitute a violation or default under or conflicts with or
will conflict with, or will result in the creation of any encumbrance on any of
the assets owned by the Investor under, any term or provision of the
organizational documents of the Investor, if the Investor is an Entity, or any
material contract, commitment, lease, instrument, or agreement to which the
Investor is a party or by which the Investor is bound, except for such
conflicts, defaults, or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Investor to perform its obligations hereunder.



  3.6.   Purchase Entirely for Own Account; No Control

The Shares to be received by the Investor will be acquired for investment for
the Investor’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same. The Investor does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Shares to be received
by the Investor. The Investor is not a “related party” of the Company, as such
term is defined by Section 312.03(b) of the New York Stock Exchange’s Listed
Company Manual. The Investor, together with its affiliates and any other party
acting in concert therewith, will not, following its investment in the Shares,
directly or indirectly own, control or hold with the power to vote greater than
9.99% of the currently outstanding shares of common stock of the Company.



  3.7.   Disclosure of Information

The Investor has received all the information he or it considers necessary or
appropriate for deciding whether to purchase the Shares. The Investor has had an
opportunity to ask questions and receive answers from the Corporation regarding
the terms and conditions of the offering of the Shares. The Investor has access
to all of the Corporation’s filings with the Securities and Exchange Commission,
pursuant to the Securities Exchange Act of 1934, as amended. The foregoing,
however, does not limit or modify the representations and warranties of the
Corporation in Article 2 of this Agreement or the right of the Investor to rely
thereon.



  3.8.   Investment Experience

The Investor can bear the economic risk of the investment in the Shares and has
such knowledge and experience in financial or business matters that he, she or
it is capable of evaluating the merits and risks of the investment in the
Shares. If the Investor is an Entity, the Investor also represents it has not
been organized solely for the purpose of acquiring the Shares.



  3.9.   Restricted Shares

The Investor understands that the Shares being acquired pursuant hereto are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Corporation in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may not be resold without registration under the Securities Act,
except in certain limited circumstances.



  3.10.   Legends

The Investor understands that the certificates evidencing the Common Stock will
bear the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY OTHER FEDERAL OR STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”



  3.11.   Accredited Investor

The Investor is an accredited investor as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act or has such knowledge and experience in
financial and business matters that he or she is capable of evaluating the
merits and risks of an investment in the Shares.



  3.12.   Non-Solicitation

The Investor was not contacted by the Corporation or its representatives for the
purpose of investing in any securities of the Corporation offered hereby through
any advertisement, article, notice or any other communication published in any
newspaper, magazine, or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees were invited by any general advertising.
The Shares were not offered or sold to Investor by any form of general
solicitation or general advertising.



  3.13.   Additional Information

The Investor agrees to provide promptly such information and to execute and
deliver such documents as may be necessary for the Corporation to comply with
any and all laws, regulations and ordinances to which it may be subject.

No Investor has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Section 3.



4.   OTHER AGREEMENTS

4.1. Removal of Legends

The legend set forth in Section 3.10 above shall be removed and the Corporation
shall issue a certificate without such legend or any other legend to the holder
of the applicable Shares upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at the Depository Trust
Company (“DTC”), if (i) such Shares are registered for resale under the
Securities Act (provided that, if the Investor is selling pursuant to the
effective registration statement registering the Shares for resale, the Investor
agrees to only sell such Shares during such time that such registration
statement is effective and not withdrawn or suspended, and only as permitted by
such registration statement), (ii) such Shares are sold or transferred pursuant
to Rule 144 (if the transferor is not an affiliate of the Corporation), or
(iii) such Shares are eligible for sale under Rule 144, without the requirement
for the Corporation to be in compliance with the current public information
required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions. Following the earlier of (i) the effective date of
the resale registration statement filed pursuant to the Registration Rights
Agreement (the “Effective Date”) or (ii) Rule 144 becoming available for the
resale of Shares, without the requirement for the Corporation to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions, the
Corporation shall deliver to the transfer agent irrevocable instructions that
the transfer agent shall reissue a certificate representing the applicable
Shares without legend upon receipt by the transfer agent of the legended
certificates for such Shares. Any fees (with respect to the transfer agent or
otherwise) associated with the removal of such legend shall be borne by the
Corporation. Following the Effective Date, or at such earlier time as a legend
is no longer required for certain Shares, the Corporation will no later than
three (3) trading days following the delivery by an Investor to the Corporation
or the transfer agent (with notice to the Corporation) of a legended certificate
representing such Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer) and an opinion of counsel to the extent required by the transfer
agent, (such third trading day, the “Legend Removal Date”) deliver or cause to
be delivered to such Investor a certificate representing such Shares that is
free from all restrictive and other legends. The Corporation may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Section. Certificates for Shares
subject to legend removal hereunder may be transmitted by the transfer agent to
the Investors by crediting the account of the Investor’s prime broker with DTC
as directed by such Investor.

4.2. Buy-In

If the Corporation shall fail for any reason or for no reason to issue to an
Investor unlegended certificates within three (3) trading days of receipt of all
documents necessary for the removal of the legend set forth above (the “Deadline
Date”), then, in addition to all other remedies available to such Investor, if
on or after the trading day immediately following such three (3) trading day
period, such Investor purchases, or a broker through whom Investor has sold
shares of Common Stock (a “Buy-In Broker”) purchases, (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the holder of shares of Common Stock that such Investor anticipated
receiving from the Corporation without any restrictive legend (a “Buy-In”), then
the Corporation shall, within three (3) business days after such Investor’s
request and in such Investor’s sole discretion, either (i) pay cash to the
Investor in an amount equal to such Investor’s or Buy-In Broker’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased (the “Buy-In Price”), at which point the Corporation’s obligation
to deliver such certificate (and to issue such shares of Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to such Investor a
certificate or certificates representing such shares of Common Stock and pay
cash to the Investor in an amount equal to the excess (if any) of the Buy-In
Price over the product of (a) such number of shares of Common Stock, times
(b) the closing bid price on the Deadline Date.

4.3. Furnishing of Information

Until all of the Shares may be sold pursuant to Rule 144, without the
requirement for the Corporation to be in compliance with the current public
information requirement under Rule 144, the Corporation will use reasonable best
efforts to maintain the registration of the Common Stock under Section 12(b) or
12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Corporation after the date hereof pursuant to the Exchange Act. As
long as any Investor owns Shares, if the Corporation is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to the
Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Shares under Rule 144.
The Corporation further covenants that it will take such further action as any
holder of Shares may reasonably request, to the extent required from time to
time to enable such person to sell such Shares without registration under the
Securities Act within the requirements of the exemption provided by Rule 144.

4.4. Integration

The Corporation shall not, and shall use its commercially reasonable efforts to
ensure that no affiliate of the Corporation shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that will be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Investors, or that
will be integrated with the offer or sale of the Shares for purposes of the
rules and regulations of any trading market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.

4.5. Securities Laws Disclosure; Publicity

By 9:00 a.m., New York City time, on the trading day immediately following the
date hereof, the Corporation shall issue a press release (the “Press Release”)
disclosing all material terms of the transactions contemplated hereby. On or
before 9:00 a.m., New York City time, on the fourth trading day immediately
following the date hereof, the Corporation will file a Current Report on Form
8-K with the Commission describing the terms of this Agreement (and including as
exhibits to such Current Report on Form 8-K this Agreement and the Registration
Rights Agreement). Notwithstanding the foregoing, the Corporation shall not
publicly disclose the name of any Investor or an affiliate or an investment
adviser of any Investor, or include the name of any Investor or an affiliate or
an investment adviser of any Investor in any press release or filing with the
Commission (other than the resale registration statement to be filed pursuant to
the terms of the Registration Rights Agreement) or any regulatory agency or
trading market, without the prior written consent of such Investor, except
(i) as required by federal securities law in connection with (A) any
registration statement contemplated by the Registration Rights Agreement and
(B) the filing of final transaction documents (including signature pages
thereto) with the Commission and (ii) to the extent such disclosure is required
by law, request of the Staff of the Commission or trading market regulations, in
which case the Corporation shall provide the Investors with prior written notice
of such disclosure permitted under this subclause (ii). From and after the
issuance of the Press Release, no Investor shall be in possession of any
material, non-public information received from the Corporation, any Subsidiary
or any of their respective officers, directors, employees or agents, that is not
disclosed in the Press Release. Each Investor, severally and not jointly with
the other Investors, covenants that until such time as the transactions
contemplated by this Agreement are required to be publicly disclosed by the
Corporation as described in this Section, such Investor will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

4.6. Non-Public Information

Except with respect to the material terms and conditions of the transactions
contemplated by this Agreement, or as expressly required by any applicable
securities law, the Corporation covenants and agrees that neither it, nor any
other person acting on its behalf, will provide any Investor or its agents or
counsel with any information that the Corporation believes constitutes material
non-public information, unless prior thereto such Investor shall have executed a
written agreement regarding the confidentiality and use of such information. The
Corporation understands and confirms that each Investor shall be relying on the
foregoing covenant in effecting transactions in securities of the Corporation.

4.7. Listing of Shares

The Corporation hereby agrees to use its best efforts to list the Shares on the
New York Stock Exchange and to maintain the listing of the Shares on such
trading market. The Corporation further agrees, if the Corporation applies to
have the Common Stock traded on any other trading market, it will then include
in such application all of the Shares, and will take such other reasonable
action as is necessary to cause all of the Shares to be listed on such other
trading market as promptly as possible. The Corporation will then take all
action reasonably necessary to continue the listing and trading of its Common
Stock on a trading market and will comply in all respects with the Corporation’s
reporting, filing and other obligations under the bylaws or rules of the trading
market.



5.   CONDITIONS PRECEDENT TO CLOSING

The obligation of each Investor to acquire Shares at the Closing is subject to
the fulfillment to such Investor’s satisfaction, on or prior to the Closing
Date, of each of the following conditions, any of which may be waived by such
Investor (as to itself only):

(i) The representations and warranties of the Corporation contained herein shall
be true and correct in all material respects (except for those representations
and warranties which are qualified as to materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.

(ii) The Corporation shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing.

(iii) No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.

(iv) The Corporation shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares at the Closing, all of which
shall be and remain so long as necessary in full force and effect.

(v) Since the date of execution of this Agreement, no event or series of events
shall have occurred that has had or would reasonably be expected to have a
Material Adverse Effect.

(vi) The Shares have been duly listed, subject to official notice of issuance,
on the New York Stock Exchange.

(vii) The Common Stock shall not have been suspended, as of the Closing Date, by
the Commission or the New York Stock Exchange from trading on the New York Stock
Exchange nor shall suspension by the Commission or the New York Stock Exchange
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the New York Stock Exchange or (B) by falling below the minimum
listing maintenance requirements of the New York Stock Exchange.

(viii) The Corporation shall have delivered the Corporation Deliverables in
accordance with Section 1.3.

(ix) The Corporation shall have issued an aggregate of at least 4,347,826 Shares
to Investors at Closing.

(x) This Agreement shall not have been terminated as to such Investor in
accordance with Section 7.10 herein.



6.   INDEMNIFICATION OF INVESTORS

Subject to the provisions of this Section 6, the Corporation will indemnify and
hold each Investor and its directors, officers, shareholders, members, partners,
employees and agents (and any other persons with a functionally equivalent role
of a person holding such titles notwithstanding a lack of such title or any
other title), each person who controls such Investor (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, an “ Investor Party ”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Investor
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Corporation
in this Agreement or (b) any action instituted against an Investor in any
capacity, or any of them or their respective affiliates, by any stockholder of
the Corporation who is not an affiliate of such Investor, with respect to any of
the transactions contemplated by this Agreement (unless such action is based
upon a breach of such Investor’s representations, warranties or covenants under
this Agreement or any violations by the Investor of state or federal securities
laws or any conduct by such Investor which constitutes fraud, gross negligence,
willful misconduct or malfeasance). If any action shall be brought against any
Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party shall promptly notify the Corporation in writing,
and the Corporation shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Investor Party. Any
Investor Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Investor Party except to the extent that
(i) the employment thereof has been specifically authorized by the Corporation
in writing, (ii) the Corporation has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of such separate counsel (which if such opinion is
disputed by the Corporation may be litigated hereunder), a material conflict on
any material issue between the position of the Corporation and the position of
such Investor Party, in which case the Corporation shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Corporation will not be liable to any Investor Party under this Agreement
(y) for any settlement by a Investor Party effected without the Corporation’s
prior written consent, which shall not be unreasonably withheld or delayed; or
(z) to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Investor Party’s gross negligence, willful
misconduct or breach of any of the representations, warranties, covenants or
agreements made by such Investor Party in this Agreement.



7.   MISCELLANEOUS



  7.1.   Pronouns

All pronouns and any variations thereof used herein shall be deemed to refer to
the masculine, feminine, neuter, singular or plural as the identity of the
persons or entities may require.



  7.2.   Notices

Notices required or permitted to be given hereunder shall be in writing and
shall be deemed to be given when personally delivered (including delivery by an
express or overnight delivery service), when received by facsimile transmission
(upon confirmation of receipt thereof) or when sent by registered mail, return
receipt requested, addressed, if to the Investor, at the address appearing on
the signature page hereof, and if to the Corporation, at:

 
WESTERN ALLIANCE BANCORPORATION 2700 West Sahara Avenue Las Vegas, Nevada 89102
Attention: Dale Gibbons Facsimile:(702) 252-3648 Telephone:(702) 248-4200
with copies (which shall not constitute notice) to:

      WESTERN ALLIANCE BANCORPORATION
2701 E. Camelback Rd., Ste. 120

Phoenix, AZ  85016
Attention:
Facsimile:
Telephone:
 
Randall S. Theisen
(602) 956-3027
(602) 952-5404

          Hogan & Hartson L.L.P.
555 13th Street, NW

Washington, D.C.
    20004-1109  
Attention:
  Daniel Keating
Facsimile:
    (202) 637-5910  
Telephone:
    (202) 637-5490  

      or to such other address as may be furnished from time to time by notice
given in accordance with this Section.

7.3.
  Waiver

The failure of a party to exercise any right or remedy under this Agreement, or
delay by a party in exercising same, will not operate as a waiver thereof. No
waiver by a party will be effective unless and until it is in writing and signed
by such party.



  7.4.   Governing Law

This Agreement shall be enforced, governed by and construed in accordance with
the laws of the State of New York (but not including the choice-of-law rules
thereof). This Agreement and the rights, powers and duties set forth herein
shall be binding upon and shall inure to the benefit of the Corporation and each
Investor, and their respective successors and assigns. In the event that any
provision of this Agreement is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any provision hereof which may prove invalid
or unenforceable under any law shall not affect the validity or enforceability
of any other provision hereof.



  7.5.   Assignment

This Agreement is not transferable or assignable by the Corporation or the
Investors without the prior written consent of the other party. Notwithstanding
the foregoing, any Investor may assign its rights hereunder in whole or in part
to any person to whom such Investor assigns or transfers any Shares in
compliance with applicable law, provided such transferee shall agree in writing
to be bound, with respect to the transferred Shares, by the terms and conditions
of this Agreement that apply to the “Investors”.



  7.6.   Entire Agreement; Amendments; Counterparts

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and may be amended only by a writing executed by
the Corporation and Investors holding a majority of the Shares purchased
hereunder. This Agreement may be executed in multiple counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. This Agreement may also be executed by
facsimile.



  7.7.   Survival of Representations and Warranties

The warranties, representations and covenants contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of the Investors or the Corporation.

7.8. Adjustments in Share Numbers and Prices

In the event of any stock split, subdivision, dividend or distribution payable
in shares of Common Stock (or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly shares of Common
Stock), combination or other similar recapitalization or event occurring after
the date hereof and prior to the Closing, each reference in this Agreement to a
number of shares or a price per share shall be deemed to be amended to
appropriately account for such event.

7.9. Independent Nature of Investors’ Obligations and Rights

The obligations of each Investor under this Agreement are several and not joint
with the obligations of any other Investor, and no Investor shall be responsible
in any way for the performance of the obligations of any other Investor under
this Agreement. The decision of each Investor to purchase Shares pursuant to
this Agreement has been made by such Investor independently of any other
Investor and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Corporation or any Subsidiary which may have been made or given by any other
Investor or by any agent or employee of any other Investor, and no Investor and
any of its agents or employees shall have any liability to any other Investor
(or any other person) relating to or arising from any such information,
materials, statement or opinions. Nothing contained herein, and no action taken
by any Investor pursuant thereto, shall be deemed to constitute the Investors as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement. Each Investor acknowledges that no other Investor has acted as agent
for such Investor in connection with making its investment hereunder and that no
Investor will be acting as agent of such Investor in connection with monitoring
its investment in the Shares or enforcing its rights under this Agreement. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any proceeding for such purpose. Each Investor has been represented by
its own separate legal counsel in its review and negotiation of this Agreement.
The Corporation has elected to provide all Investors with the same terms for the
convenience of the Corporation and not because it was required or requested to
do so by any Investor.

7.10. Termination

This Agreement may be terminated and the sale and purchase of the Shares
abandoned at any time prior to the Closing by either the Corporation or any
Investor (with respect to itself only) upon written notice to the other, if the
Closing has not been consummated on or prior to 5:00 p.m., New York City time,
on the date that is ten (10) days after the date of this Agreement; provided,
however, that the right to terminate this Agreement under this Section 7.10
shall not be available to any person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time. Nothing in this
Section 7.10 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement. In the event of a termination pursuant to this
Section, the Corporation shall promptly notify all non-terminating Investors.
Upon a termination in accordance with this Section, the Corporation and the
terminating Investor(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Investor will
have any liability to any other Investor under this Agreement as a result
therefrom.

[Signatures on Next Page]

2

IN WITNESS WHEREOF, the Investor has executed this Agreement as of the date set
forth below.

     
Dated: September , 2008
Signature of Investor or Authorized
Signatory
  If signature is by a trustee, executor,
administrator, guardian,
attorney-in-fact, officer or other person
acting in a fiduciary or representative
capacity, such person must set forth his
or her full title below under “Capacity”
and submit evidence satisfactory to the
Corporation of such person’s authority to
so act.
 
  THE FOREGOING SUBSCRIPTION IS
ACCEPTED AS OF SEPTEMBER , 2008:
Dated: September , 2008
Signature of Co-Investor (if any)
  WESTERN ALLIANCE BANCORPORATION
By:                          
—
Name:
 
  Its:

ADDITIONAL INFORMATION TO BE COMPLETED BY INVESTOR:
(Please print or type)

Name of Investor:

         
Name of Co-Investor (if any):
 
 

 
       
 
  Circle one: joint or co-tenant  

Name of Authorized Signatory (if applicable):
 
 

 
     

Capacity:
 
 

 
     

Number of Shares Subscribed For:
                 Shares  

 
     

Aggregate Purchase Price (Subscription Amount):
  $               

 
     

Investor’s Residence Address:
                                

 
     

 
                                

 
     

Telephone:                            
 
 
 
   
Facsimile:
 
 

 
     

Investor’s  Mailing Address (if different):
                                

 
     

 
                                

 
     

Telephone:_                       
 
 
 
   
Facsimile:
 
 

 
     

Investor’s Taxpayer ID/Social Security Number:
                                

 
     


3